08/18/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0054



                    Supreme Court No. DA 22-0054

Shandor S. Badaruddin,

                Appellant,

     -vs-

The State of Montana &
The Nineteenth Judicial District,

                Appellees.

                       GRANT OF EXTENSION


     Upon consideration of Appellant’s Fifth Motion for Extension of

Time, with no objection from Appellees, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time up to and including September 23, 2022, within which to

prepare, file and serve the Opening Brief in this matter.




                                    1
                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                        August 18 2022